Case 2:19-cv-10872-VAP-MAA Document 21 Filed 04/17/20 Page 1 of 1 Page ID #:139
                                                                      JS-6



                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES – GENERAL

  Case No. 2:19-cv-10872-VAP-MAAx                                Date April 17, 2020
  Title Daniel Lopez v. Chris Vovos



  Present: The Honorable        VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


                CHRISTINE CHUNG                                      Not Reported
                 Deputy Clerk                                       Court Reporter


    Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                 None Present                                        None Present


  Proceedings:       MINUTE ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                     PLAINTIFF’S FIRST AMENDED COMPLAINT (IN CHAMBERS) [DKT. 19]

         On March 16, 2020, Defendant Chris Vovos filed a Motion to Dismiss Plaintiff’s
 First Amended Complaint. (Dkt. 19). The motion is set for hearing on April 20, 2020.
 Plaintiff’s opposition should have been filed by April 6, 2020. L.R. 7-9. To date, Plaintiff
 has not opposed the motion. The Court finds the matter suitable for decision without
 oral argument pursuant to Local Rule 7-15, and the April 20, 2020 hearing date is
 therefore vacated.

          Local Rule 7-12 states that “failure to file any required document, or the failure to
 file it within the deadline, may be deemed consent to the granting or denial of the
 motion.” Kristensen v. Expansion Capital Grp., LLC, No. 2:16-cv-00982-JFW-JEMx,
 2016 WL 10988570, at *1 (C.D. Cal. July 19, 2016) (holding failure to oppose a motion
 to dismiss was grounds for dismissal with prejudice pursuant to Local Rule 7-12).
 Accordingly, the Court deems Plaintiff’s failure to file any opposition as consent to the
 granting of Defendant’s motion. The Court therefore GRANTS the motion and
 DISMISSES the complaint without prejudice.


        IT IS SO ORDERED.




  Page 1 of 1                        CIVIL MINUTES – GENERAL            Initials of Deputy Clerk CCH
